UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January 8, 2008 BOIS d'ARC ENERGY, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-32494 20-1268553 (State or other jurisdiction incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 600 Travis Street Suite520 Houston, Texas 77002 (Address of principal executive offices) (713) 228-0438 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 8, 2008, Bois d'Arc Energy, Inc. ("Bois d'Arc") issued a press release, attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing that it expects to spend $250.0 million for its 2008 drilling program. Item 9.01Financial Statements and Exhibits Exhibit99.1 Press Release, dated January 8, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOIS d'ARC ENERGY, INC. Dated:January 8, 2008 By: /s/ ROLAND O. BURNS Roland O. Burns Director, Senior Vice President, Chief Financial Officer and Secretary
